Lumpkin, P. J.
It appears in this, case that a petition for certiorari, alleging the commission of errors in a justice’s court, was presented to the judge of the superior court. His refusal to sanction the same is here assigned as error. The bill of exceptions recites that the petition was. not sworn to. Section 4638 of the Civil Code expressly provides that no writ of certiorari shall be granted or issued in such a case, unless the applicant shall make the affidavit- therein provided for. The making of this affidavit is therefore- an indispensable prerequisite to a sanction by the judge.

Judgment affirmed.


All the Justices concurring.